 1   Stephen G. Opperwall (SBN 100057)
     LAW OFFICES OF STEPHEN G. OPPERWALL
 2   4900 Hopyard Road, Suite 100
     Pleasanton, California 94588
 3   Telephone: (925) 417-0300
     Facsimile: (925) 417-0301
 4   E-mail: steve.opperwall@comcast.net
 5   Attorneys for Creditor
     Professional Bank
 6
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN JOSE DIVISION
11
12   In Re:                                    )        No. 21-50028 SLJ 7
                                               )
13   Evander Frank Kane,                       )        Chapter 7
                                               )
14                                             )
                                               )
15        Debtor,                              )
                                               )
16                                             )
                                               )        Adv. Proc. No.
17   Professional Bank,                        )
                                               )
18        Plaintiff,                           )        Complaint for
                                               )        1) Nondischargeable Debt
19   v.                                        )        2) Declaratory Relief
                                               )        3) To Deny Discharge
20   Evander Frank Kane,                       )        4) Determine Validity of Lien
                                               )        5) Injunctive Relief
21        Defendant.                           )
                                               )
22                                             )        Demand for Jury Trial
                                               )
23                                             )
24
25                                     INTRODUCTION
26        1.     This Adversary Proceeding and Complaint are brought by
27   secured     creditor    Professional            Bank    ("Professional       Bank")    as
28   Plaintiff against Debtor and Defendant Evander Frank Kane ("Kane").

                                                    1
     Complaint including Demand for Jury Trial
Case: 21-50028   Doc# 112    Filed: 05/03/21       Entered: 05/03/21 15:32:43   Page 1 of
                                         13
 1                                        PARTIES
 2        2.     Plaintiff Professional Bank ("Professional Bank") is an
 3   active Florida corporation in good standing doing business as a
 4   full-service community bank with its corporate headquarters in
 5   Coral Gables, Florida.
 6
 7        3.     Defendant and Debtor Evander Frank Kane ("Kane") is an
 8   individual, who currently resides in Santa Clara County, California
 9   at 2301 Richland Avenue, San Jose, California 95125 according to
10   his bankruptcy filing in the main bankruptcy case, which is Case
11   Number 21-50028 SLJ 7 filed in the U.S. Bankruptcy Court for the
12   Northern District of California (San Jose Division).
13
14
15                               SUMMARY AND OVERVIEW
16
17        4.     Professional Bank is a secured creditor of Defendant and
18   Debtor Evander Frank Kane. In March 2019, Kane borrowed $1,500,000
19   from Professional Bank in 2019. As collateral and security for the
20   payment of the loan, and as the inducement for Professional Bank
21   to lend Kane the money, Kane gave Professional Bank a security
22   interest in Kane's income stream of $49,000,000 over seven years
23   that Kane has from the San Jose Sharks ("Sharks").                    Loan payments
24   were to be made automatically from Kane's income from the Sharks,
25   with automatic payments going from the Sharks to Professional Bank.
26   Almost immediately after that loan closed, Kane breached the terms
27   of the loan, failed to make required payments, and revoked the
28   automatic payment provisions that had been promised and agreed to

                                               2
     Complaint including Demand for Jury Trial
Case: 21-50028   Doc# 112   Filed: 05/03/21   Entered: 05/03/21 15:32:43   Page 2 of
                                        13
 1   as inducement for the loan. As alleged below, the expressed intent
 2   and plan by Kane and Kane's counsel are that Professional Bank will
 3   not be paid.
 4
 5          5.    Kane is a professional hockey player on the San Jose
 6   Sharks ("Sharks") of the National Hockey League ("NHL").                      Kane is
 7   in the third year of a seven year contract with the Sharks where
 8   Kane    is    paid      approximately       $7,000,000      per    year     as      base
 9   compensation.        Kane's contract with the Sharks is a standard NHL
10   contract that essentially guarantees those payments to Kane even
11   if Kane is unable to play.
12
13
14                                JURISDICTION AND VENUE
15
16          6.    This court has jurisdiction for this Adversary Proceeding
17   as a part of the main bankruptcy case pursuant to 28 U.S.C. Section
18   157 and 28 U.S.C. Section 1334.
19
20          7.    Venue for this Adversary Proceeding is appropriate as
21   part of the main bankruptcy case pursuant to 28 U.S.C. Section
22   1409.
23
24          8.    This Adversary Proceeding is a core proceeding pursuant
25   to 28 U.S.C. Section 157.
26
27          9.    This    Adversary     Proceeding       is   commenced      pursuant     to
28   Federal Rules of Bankruptcy Procedure, Rule 7001.

                                                 3
     Complaint including Demand for Jury Trial
Case: 21-50028    Doc# 112    Filed: 05/03/21   Entered: 05/03/21 15:32:43   Page 3 of
                                          13
 1                                 FACTUAL BACKGROUND
 2
 3        10.    In early 2019, Kane sought to borrow $1,500,000 from
 4   Professional Bank.
 5
 6        11.    The terms that Kane promised and agreed to were that the
 7   loan would coincide with the remaining years on Kane's $49,000,000
 8   player contract with the Sharks, and that the loan would be paid
 9   off by 2025.       In addition, the loan was secured by, among other
10   things, the stream of income that Kane has from the Sharks through
11   the 2025 season.       Also, the payments would be made automatically
12   and directly to Professional Bank from the Sharks from the amounts
13   that Kane was entitled to receive from the Sharks based on Kane's
14   NHL contract. Also, Kane waived all legal provisions and potential
15   objections    that     Kane   might       otherwise    argue    that     might       limit
16   Professional Bank's ability to have a security interest in and to
17   receive payments directly from the Sharks as part of Kane's stream
18   of income from the Sharks.
19
20        12.    Kane   signed     the    documents       on   3/26/19       and   a   notary
21   acknowledged his signature.
22
23        13.    As part of the loan, there was an advance reserve held by
24   and paid to Professional Bank by Kane to cover the payments that
25   would be due between the signing date and the payment due date of
26   10/15/19.
27
28        14.    The Security Agreement gave Professional Bank a security

                                                 4
     Complaint including Demand for Jury Trial
Case: 21-50028   Doc# 112    Filed: 05/03/21    Entered: 05/03/21 15:32:43    Page 4 of
                                         13
 1   interest in Kane's payments from the NHL contract.                     The Security
 2   Agreement also provided for a security interest in other items, but
 3   the security interest in the stream of income from the Sharks to
 4   Kane was a main consideration for the loan.
 5
 6        15.      The   Security    Agreement        was   accompanied      by   a     UCC-1
 7   Financing Statement filing with the California Secretary of State
 8   on 3/27/19.         Other documents included the following: Automatic
 9   Transfer Authorization; Promissory Note for $1,500,000; Agreement
10   to Waive Garnishment Protection; Cooperation Agreement; Errors and
11   Omissions      Agreement;      Post-Closing          Agreement;    Direct     Deposit
12   Enrollment Agreement.
13
14        16.      There were no payments due from Kane from the time of the
15   closing of the loan through 10/15/19, because of the advance
16   payment amount that had been retained by Professional Bank. By the
17   time the payment for 11/15/19 was due, Kane was in default,
18   including by him revoking the automatic payment that was to occur
19   from the Sharks to Professional Bank for each payment.                       Kane has
20   been in default ever since that date.
21
22        17.      Based on the conduct of Kane after he received the money
23   and before there was any additional performance by Kane, it is
24   clear and undisputable that Kane made promises that he did not
25   intend   to    perform.        Kane   had       no   intention    of   repaying      the
26   $1,500,000 loan from Professional Bank.                 Kane blocked the payment
27   provision (direct payment to Professional Bank from the Sharks)
28   before the first payment was due, and that has remained blocked

                                                 5
     Complaint including Demand for Jury Trial
Case: 21-50028   Doc# 112    Filed: 05/03/21   Entered: 05/03/21 15:32:43   Page 5 of
                                         13
 1   continuously since then.
 2
 3          18.   Kane also misrepresented his financial circumstances and
 4   financial     condition.        He   also       overstated    his   assets,     and    he
 5   understated his liabilities.
 6
 7          19.   It appears from conduct and circumstances that have
 8   become known since March of 2019 that Kane was likely insolvent
 9   when    he   obtained    the    money     from    Professional      Bank,     but    that
10   information was fraudulently concealed from Professional Bank.
11
12          20.   It is appears likely from conduct and circumstances since
13   March of 2019 that Kane intended to declare bankruptcy and intended
14   to take the position that he was not going to pay Professional Bank
15   and Kane's other creditors.
16
17          21.   It appears        likely     that    the   initial     planning    of    the
18   bankruptcy was believed to be already in process and in progress
19   when Kane requested the loan from Professional Bank.                        At around
20   that same time, Kane was also borrowing enormous amounts of money
21   from other banks including Centennial Bank, Zions Bancorporation,
22   and South River Capital.          Kane was also incurring enormous amounts
23   of debt owed to other creditors.             By all appearances, the plan back
24   then was that these amounts were never going to be paid or paid
25   back.
26
27          22.   As   of    November     2019,       Kane   was   already    in    default
28   regarding Professional Bank before his first payment was due.

                                                 6
     Complaint including Demand for Jury Trial
Case: 21-50028    Doc# 112   Filed: 05/03/21    Entered: 05/03/21 15:32:43   Page 6 of
                                         13
 1        23.    During late 2019 and throughout 2020, Kane and his legal
 2   representatives and legal counsel were supposedly "negotiating" for
 3   paying off the creditors, but instead they were in fact just
 4   creating delay of more than 12 months for legal strategy purposes
 5   and for purposes of what they considered an inevitable bankruptcy
 6   filing which they then ultimately filed on 1/9/21.
 7
 8        24.    The bankruptcy case filing was of a Chapter 7 despite the
 9   fact that Kane has $30,000,000 of guaranteed income in the next 3-4
10   years that could pay his creditors in full, or nearly in full, with
11   proper   financial     management        of   Kane's   enormous       income.      The
12   bankruptcy case was filed as a Chapter 7 instead of a Chapter 11
13   so that Kane could try to walk away from $15,000,000+ of debts that
14   he incurred in 2019 that was in default on as soon as he received
15   the money.
16
17        25.    The expressed intention of Kane and Kane's counsel, as
18   expressed in the pleadings filed in the main bankruptcy case, and
19   in statements by Kane's counsel, is to deny Professional Bank's
20   security interest in the stream of income from the Sharks to Kane,
21   and to prevent Professional Bank from being paid from that stream
22   of income from the Sharks to Kane, despite the fact that the stream
23   of income was the expected source of payment to Professional Bank
24   of the loan balance owed by Kane.             There appears at this point to
25   be no other meaningful source of payment for Professional Bank, and
26   neither Kane nor his counsel have identified any other source of
27   payment, and have not said that there is any intent by Kane or his
28   counsel to make any payments to Professional Bank.

                                               7
     Complaint including Demand for Jury Trial
Case: 21-50028   Doc# 112   Filed: 05/03/21   Entered: 05/03/21 15:32:43    Page 7 of
                                        13
 1          26.    The bankruptcy filing under Chapter 7 has characteristics
 2   of "abuse" of Chapter 7 for the reasons set forth herein, and there
 3   should be a finding of a presumption of abuse.
 4
 5          27.    Plaintiff Professional Bank is entitled to punitive and
 6   exemplary damages based on the fraud of Defendant Kane.                   Plaintiff
 7   seeks punitive and exemplary damages in an amount of ten times the
 8   amount of the compensatory damages ($15,000,000).
 9
10          28.    Plaintiff Professional Bank is entitled to attorneys'
11   fees in litigation between Professional Bank and Kane based on the
12   loan   documents and agreements between them.                    Plaintiff seeks
13   attorneys' fees in an amount according to proof.
14
15
16                               FIRST CLAIM FOR RELIEF
17                              (Nondischargeable Debt)
18
19          29.    Plaintiff refers to and incorporates by such reference
20   the allegations contained elsewhere in this Complaint.
21
22          30.    Professional Bank seeks a determination that the debts
23   owed by Kane to Professional Bank are nondischargeable pursuant to
24   Federal Rules of Bankruptcy Procedure, Rule 7001(6) and 11 U.S.C.
25   Section 523(a)(2)(A)and 11 U.S.C. Section 523(a)(2)(B).
26          11    U.S.C.   Section    523(a)(2)(A)       provides     that    debts     are
27   nondischargeable for debts:
28                 (2) for money, property, services, or an extension,

                                                8
     Complaint including Demand for Jury Trial
Case: 21-50028    Doc# 112   Filed: 05/03/21   Entered: 05/03/21 15:32:43   Page 8 of
                                         13
 1        renewal, or refinancing of credit, to the extent obtained
 2        by--
 3                (A) false pretenses, a false representation, or
 4                actual fraud, other than a statement respecting
 5                the     debtor's      or     an     insider's      financial
 6                condition;
 7        11     U.S.C.    Section      523(a)(2)(B)         provides     that   debts    are
 8   nondischargeable for debts involving:
 9                (B) use of a statement in writing--
10                      (i) that is materially false;
11                      (ii)     respecting          the   debtor's      or   an
12                insider's financial condition;
13                      (iii) on which the creditor to whom the
14                debtor is liable for such money, property,
15                services, or credit reasonably relied; and
16                      (iv) that the debtor caused to be
17                      made     or   published       with      intent   to
18                      deceive; or
19
20        31.     The     debt   owed     by    Kane       to    Professional      Bank    is
21   nondischargeable for the above reasons and based on the above
22   standards.
23
24        WHEREFORE, Plaintiff Professional Bank prays for Judgment
25   against Defendant Kane, as prayed for below.
26   /
27   /
28   /

                                                 9
     Complaint including Demand for Jury Trial
Case: 21-50028   Doc# 112    Filed: 05/03/21    Entered: 05/03/21 15:32:43    Page 9 of
                                         13
 1                               SECOND CLAIM FOR RELIEF
 2                   (Security Interest in Stream of Income)
 3
 4         32.   Plaintiff refers to and incorporates by such reference
 5   the allegations contained elsewhere in this Complaint.
 6
 7         33.   Professional Bank seeks a determination that it has a
 8   valid priority lien on Kane's stream of income from the Sharks that
 9   must be used to pay the amounts owed to Professional Bank, and that
10   the   stream   of      income   was       and    is   Professional      Bank's   "cash
11   collateral" that needs to be applied to the loan balance, pursuant
12   to Federal Rules of Bankruptcy Procedure, Rule 7001(2) and related
13   authorities.
14
15         34.   Professional Bank has a valid prior senior lien on Kane's
16   stream of income from the Sharks that needs to be applied toward
17   the payments owed by Kane to Professional Bank under the terms of
18   the loan agreement.
19
20         WHEREFORE, Plaintiff Professional Bank prays for Judgment
21   against Defendant Kane, as prayed for below.
22
23
24                               THIRD CLAIM FOR RELIEF
25               (Injunctive Relief to Require Sharks Payments)
26
27         35.   Plaintiff refers to and incorporates by such reference
28   the allegations contained elsewhere in this Complaint.

                                                 10
     Complaint including Demand for Jury Trial
Case: 21-50028   Doc# 112    Filed: 05/03/21    Entered: 05/03/21 15:32:43   Page 10 of
                                          13
 1          36.   Professional      Bank       seeks   injunctive     relief     or   other
 2   equitable relief to force the payment from Sharks compensation to
 3   Kane   to    instead    be   used     to   repay    the   loan    amounts     owed   to
 4   Professional Bank pursuant to the Security Agreement and security
 5   interest that Professional Bank has in that stream of income,
 6   pursuant to Federal Rules of Bankruptcy Procedure, Rule 7001(7) and
 7   related authorities.
 8
 9          WHEREFORE, Plaintiff Professional Bank prays for Judgment
10   against Defendant Kane, as prayed for below.
11
12
13                                FOURTH CLAIM FOR RELIEF
14                                 (Declaratory Relief)
15
16          37.   Plaintiff refers to and incorporates by such reference
17   the allegations contained elsewhere in this Complaint.
18
19          38.   Professional Bank seeks declaratory relief and to obtain
20   a declaratory judgment relating to the allegations and claims
21   herein, pursuant to Federal Rules of Bankruptcy Procedure, Rule
22   7001(9) and related authorities.
23
24          WHEREFORE, Plaintiff Professional Bank prays for Judgment
25   against Defendant Kane, as prayed for below.
26   /
27   /
28   /

                                                 11
     Complaint including Demand for Jury Trial
Case: 21-50028    Doc# 112   Filed: 05/03/21    Entered: 05/03/21 15:32:43   Page 11 of
                                          13
 1                              FIFTH CLAIM FOR RELIEF
 2                               (Denial of Discharge)
 3
 4         39.   Plaintiff refers to and incorporates by such reference
 5   the allegations contained elsewhere in this Complaint.
 6
 7         40.   Professional Bank objects to Kane receiving a discharge
 8   based on the conduct as alleged herein and based on the other
 9   conduct regarding other creditors as is contained in the main
10   bankruptcy case file and in motions and Adversary Proceedings by
11   other creditors, including actions to hinder, delay, and/or defraud
12   creditors,    and/or    actions     to    transfer,     remove,       conceal,      etc.
13   property in     which Professional Bank has a security interest,
14   pursuant to Federal Rules of Bankruptcy Procedure, Rule 7001(4) and
15   11 U.S.C. Section 727, and related authorities.
16
17         WHEREFORE, Plaintiff Professional Bank prays for Judgment
18   against Defendant Kane, as prayed for below.
19
20
21                               DEMAND FOR JURY TRIAL
22         Plaintiff Professional Bank hereby demands a jury trial on all
23   matters that are triable by a jury.
24   /
25   /
26   /
27   /
28   /

                                              12
     Complaint including Demand for Jury Trial
Case: 21-50028   Doc# 112   Filed: 05/03/21   Entered: 05/03/21 15:32:43    Page 12 of
                                         13
 1                          DAMAGES AND PRAYER FOR RELIEF
 2
 3         WHEREFORE, Plaintiff Professional Bank prays for Judgment
 4   against Defendant Kane, as follows:
 5         1.    For all general, special, and compensatory damages in a
 6   sum according to proof at trial;
 7         2.    For punitive and exemplary damages as alleged herein;
 8         4.    For the determinations, the declaratory relief, and the
 9   injunctive relief requested in this Complaint;
10         4.    For costs of suit incurred herein;
11         5.    For such reasonable attorneys’ fees as are recoverable
12   according to applicable law;
13         6.    For such other and further relief that the Court deems to
14   be just and proper.
15
16
17   Dated: May 3, 2021                            LAW OFFICES OF
                                                   STEPHEN G. OPPERWALL
18
19                                                 /s/ Stephen G. Opperwall
                                                   _________________________
20                                                 STEPHEN G. OPPERWALL
                                                   Attorneys for Creditor
21                                                 Professional Bank
22   complaint.doc.wpd
23
24
25
26
27
28

                                              13
     Complaint including Demand for Jury Trial
Case: 21-50028   Doc# 112   Filed: 05/03/21   Entered: 05/03/21 15:32:43   Page 13 of
                                         13
